UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2280



DISCOVERY LICENSING, INCORPORATED,

                                              Plaintiff - Appellee,

          versus


KING’S   INTERNATIONAL   MULTIMEDIA   COMPANY,
LIMITED,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:04-cv-
04055-RWT)


Submitted:   October 10, 2007          Decided:     December 27, 2007


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Philip F. Hudock, Reston, Virginia; James C.T. Hsia, McLean,
Virginia, for Appellant. Savalle C. Sims, Ross Q. Panko, ARENT FOX
LLP, Washington, DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          King’s International Multimedia Co., Ltd. (“King’s”),

appeals the district court’s order granting summary judgment and

awarding damages and injunctive relief in favor of Discovery

Licensing, Inc. (“Discovery”), in this breach of contract action.

We have reviewed the parties’ briefs and the record on appeal and

find no reversible error in the court’s decision to grant summary

judgment in Discovery’s favor.    To the extent King’s contends that

the affidavits submitted by Discovery in support of its summary

judgment motion did not comply with Fed. R. Civ. P. 56(e), we find

that King’s has waived its challenge by failing to file a motion to

strike   the   affidavits   in   the     district   court.    Jones   v.

Owens-Corning Fiberglas Corp., 69 F.3d 712, 718 (4th Cir. 1995).

We also find no abuse of discretion in the district court’s denial

of King’s’ request to extend discovery pursuant to Fed. R. Civ. P.

56(f), see Ingle v. Yelton, 439 F.3d 191, 195 (4th Cir. 2006)

(stating standard of review), or in the court’s refusal to appoint

a special master, see Meeropol v. Meese, 790 F.2d 942, 961 (D.C.

Cir. 1986) (stating standard of review).

          Accordingly, we affirm for the reasons stated by the

district court at the summary judgment hearing held on October 30,

2006, and in its subsequent written order.          Discovery Licensing,

Inc. v. King’s Int’l Multimedia Co., Ltd., No. 8:04-cv-04055-RWT

(D. Md. filed Nov. 1, 2006 & entered Nov. 3, 2006).          We dispense


                                 - 2 -
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -